Citation Nr: 9900404	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-17 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diverticular disease, 
claimed to have been aggravated by service-connected 
hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1948 and from November 1948 to January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has been advised that his 
service-connected hypertension exacerbated his 
diverticulosis.  As a consequence, it is his belief that he 
is entitled to service connection.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the claim for service-connection for 
diverticulosis, claimed to have been aggravated by the 
service-connected hypertension.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection has been established for hypertension, 
currently evaluated as 30 percent disabling.  

3.  The veteran was hospitalized for gastrointestinal (GI) 
bleeding due to diverticular disease in October 1995.  

4.  The veterans diverticular disease is currently 
asymptomatic.  


CONCLUSION OF LAW

Diverticulosis is not shown to have been aggravated by the 
service-connected hypertension.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 1991& Supp. 1998); 38 C.F.R. § 3.310(a) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, I note that the veteran has presented a well-
grounded claim within the meaning of 38 U.S.C.A. 5107.  That 
is, he has presented a claim that is plausible.  I am also 
satisfied that all appropriate development has been 
accomplished and that VA has no further duty to assist the 
veteran in order to comply with the provisions of 
38 U.S.C.A. § 5107.  

The veteran contends that he is entitled to service 
connection for diverticular disease, as he believes that it 
was aggravated by his service-connected hypertension.  
Service connection is currently in effect for hypertension, 
evaluated as 30 percent disabling.  

Reports of private treatment from October 1995 show that the 
veteran was then provided emergency room treatment for 
complaints of weakness, dizziness, and rectal bleeding.  
Colonoscopy was remarkable for diverticular disease.  The 
veteran required numerous blood transfusions; he continued to 
bleed for five days while hospitalized.  He was discharged 
after ten days, after bleeding had gradually subsided.  

Compensation will be paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, to any veteran who was 
"discharged or released under conditions other than 
dishonorable." 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 
C.F.R. § 3.310(a).  Essentially, the inquiry in this case is 
whether diverticular disease was caused or worsened by the 
service-connected hypertension.  

It is neither contended nor shown that the veterans service-
connected hypertension caused his diverticular disease.  
Rather, it is contended that the service-connected 
hypertension aggravated or exacerbated the diverticular 
disease.  The term "disability" as used in § 1110 refers to 
impairment of earning capacity.  Any additional impairment of 
earning capacity resulting from a service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Thus, 
pursuant to § 1110 and § 3.310(a), when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

The veteran has submitted several statements from B. 
Sabbaghian, M.D., to support his claim.  For instance, an 
October 1995 statement from Dr. Sabbaghian contains  
diagnosis of Diverticulosisbleeding persists possibly 
secondary to HTN (hypertension).  In a May 1997 statement, 
Dr. Sabbaghian asserts, in reference to the veterans October 
1995 hospitalization, Studies show that [the veteran]s 
diverticulosis was exacerbated due to his hypertension.  
Thus, the record contains some suggestion of an increase in 
this disability due to the service-connected hypertension.  

Nevertheless, the records of private treatment from 1997 show 
GI bleeding by history.  Diverticulosis is currently 
asymptomatic.  Consequently, the record as a whole does not 
show that the service-connected hypertension has resulted in 
additional disability.  In other words, there is no 
demonstration that there is now an increase in disability 
resulting from the diverticular disease, whether caused by 
the service-connected hypertension or otherwise.  

This conclusion is supported by the VA medical opinion 
recorded in November 1997.  The physician stated: 

To my knowledge, there is no evidence 
that diverticular disease is aggravated 
by hypertension or blood pressure out of 
control.  While it is possible that 
elevated blood pressure might result in 
increased bleeding during diverticulosis, 
there is no proof that I can provide that 
would support or refute this possibility.  

Nevertheless, the total amount of 
disability that this veteran is 
experiencing as a result of his 
diverticular disease is minimal to none.  
Therefore, the amount of disability due 
to aggravation by the service-connected 
hypertension must also be minimal to 
none, if not less.  This is assuming that 
there is an aggravation of the 
diverticular disease with hypertension. 

This opinion is credible, as it is based on a review of the 
veterans entire clinical record.  The physician notes that a 
careful review of the veterans medical records shows that 
there was no significant elevation of the veterans blood 
pressure prior to or during his October 1995 hospital 
admission.  Moreover, the physician concluded that the 
diverticular disease is currently asymptomatic.  

In view of the foregoing, in the absence of evidence of 
increased disability due to a service-connected disability, 
the preponderance of the evidence is against the veterans 
claim for service connected for diverticular disease on a 
secondary basis.  

ORDER

Service connection for diverticular disease, claimed as 
aggravated by service-connected hypertension, is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
